DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/11/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Applicant invention is specific over the closest prior art US-20190331900. Applicant invention includes a Stop ST in Fig. 1 and Fig. 13 which is not obvious in cited prior arts and also applicant invention addresses a reduced specific center lens thickness while meeting all other specific camera limitations claimed in the independent claims including temperature coefficient as claimed are also not obvious from prior arts. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole. Invention is not obvious over Third-Party provided prior arts presented on 2/11/21.



Document Number
Date
Inventor Names
Classification
US-20150362708 A1
12-2015
Lee; Tsan-Haw
G02B13/16
US-20170343772 A1
11-2017
Sun; Chia-Hung
G02B9/60
US-20190064483 A1
02-2019
CHEN; Chun-Yen
G02B9/62
US-20190331900
20191031
Bo Yao

US-20190064483
20190228
Chun-Yen Chen

US-20180321467
20181108
Chien-Hsun Wu



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-5, 7-9 and 11-21 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482